EXHIBIT 10.18

FORM OF INDEMNITY AGREEMENT

This Indemnity Agreement (the “Agreement”), dated as of [●], 2017, is entered
into by and among Max-1 Acquisition Corporation, a Delaware corporation (the
“Parent”), Exicure, Inc., a Delaware corporation (“Exicure” and together with
the Parent, the “Companies”), and [●] (the “Indemnitee”).

W I T N E S S E T H:

WHEREAS, Indemnitee is a director on the board of directors of the Parent (the
“Board of Directors”) and/or an officer of the Parent and in such capacity(ies)
is performing valuable services for the Parent; and

WHEREAS, the Parent, Max-1 Acquisition Sub, Inc., a wholly-owned subsidiary of
the Parent (the “Merger Sub”), and Exicure plan to enter into an Agreement and
Plan of Merger and Reorganization (the “Merger Agreement”), pursuant to which
the Merger Sub shall merge with and into Exicure, with Exicure remaining as the
surviving entity and a wholly-owned operating subsidiary of the Parent (the
“Merger”); and

WHEREAS, Indemnitee is willing to continue to serve in such capacity(ies) until
the Effective Time (as defined in the Merger Agreement) on the condition that he
be indemnified as herein provided; and

WHEREAS, it is intended that Indemnitee shall be paid promptly by the Companies
all amounts necessary to effectuate in full the indemnity provided herein.

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee and the Companies intending to be legally bound
hereby, the parties hereto agree as follows:

1.    Services by Indemnitee. Indemnitee agrees to serve as director or officer
of the Parent, or both, so long as Indemnitee is duly appointed or elected and
qualified in accordance with the applicable provisions of the Certificate of
Incorporation and bylaws of the Parent, and until such time as Indemnitee
resigns or fails to stand for election or is removed from Indemnitee’s
positions. Indemnitee may from time to time also perform other services at the
request or for the convenience of, or otherwise benefiting the Parent.

2.    Indemnification. Subject to the limitations set forth herein and in
Section 6 hereof, the Companies hereby agree to indemnify Indemnitee as follows:

The Companies shall, with respect to any Proceeding (as hereinafter defined)
associated with Indemnitee acting in his official capacity as officer and
director of the Parent arising out of or pertaining to actions relating to the
approval of and entering into the Merger Agreement, the Transaction
Documentation (as defined in the Merger Agreement), the Merger and each of the
Contemplated Transactions (as defined in the Merger Agreement), whether asserted
or claimed prior to, at or after the Effective Time, indemnify Indemnitee to the
fullest extent permitted by Section 145 of the General Corporation Law of
Delaware (the “DGCL”) and the Certificate of Incorporation of the Parent in
effect on the date hereof or as such law or Certificate of



--------------------------------------------------------------------------------

Incorporation may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Parent to provide
broader indemnification rights than the law or Certificate of Incorporation
permitted the Parent to provide before such amendment). Notwithstanding the
foregoing, the Companies shall not be required to indemnify Indemnitee for acts
or omissions of Indemnitee constituting fraud, bad faith, gross negligence or
intentional misconduct. The right to indemnification conferred herein and in the
Certificate of Incorporation shall be presumed to have been relied upon by
Indemnitee in serving the Parent and shall be enforceable as a contract right.
Without in any way diminishing the scope of the indemnification provided by this
Section 2, the Companies will indemnify Indemnitee against Expenses (as
hereinafter defined) and Liabilities (as hereinafter defined) actually and
reasonably incurred by Indemnitee or on their behalves in connection with the
investigation, defense, settlement or appeal of such Proceeding. In addition to,
and not as a limitation of, the foregoing, the rights of indemnification of
Indemnitee provided under this Agreement shall include those rights set forth in
Section 8 below. Notwithstanding the foregoing, the Companies shall be required
to indemnify Indemnitee in connection with a Proceeding commenced by Indemnitee
(other than a Proceeding commenced by Indemnitee to enforce Indemnitee’s rights
under this Agreement) only if the commencement of such Proceeding was authorized
by the Board of Directors following the Effective Time. Notwithstanding anything
to the contrary contained herein, the Companies shall have no obligation to
indemnify the Indemnitee to the extent such indemnification would not be
permitted under Section 145 of the DGCL or the Parent’s Certificate of
Incorporation in effect on the date hereof.

3.    Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the Companies shall have the burden of proof to
overcome that presumption in reaching any contrary determination. The
termination of any Proceeding by judgment, order, settlement, arbitration award
or conviction, or upon a plea of nolo contendere or its equivalent shall not
affect this presumption or, except as determined by a judgment or other final
adjudication adverse to Indemnitee, establish a presumption with regard to any
factual matter relevant to determining Indemnitee’s rights to indemnification
hereunder. If the person or persons so empowered to make a determination
pursuant to Section 5 hereof shall have failed to make the requested
determination within ninety (90) days after any judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere or its equivalent, or other disposition or partial disposition of any
Proceeding or any other event that could enable the Companies to determine
Indemnitee’s entitlement to indemnification, the requisite determination that
Indemnitee is entitled to indemnification shall be deemed to have been made.

4.    Advancement of Expenses. To the extent not prohibited by law, the
Companies shall advance the Expenses or Liabilities incurred by Indemnitee in
connection with any Proceeding, and such advancement shall be made within thirty
(30) days after the receipt by the Companies of a statement or statements
requesting such advances (which shall include invoices received by Indemnitee in
connection with such Expenses or Liabilities but, in the case of invoices in
connection with legal services, any references to legal work performed or to
expenditures made that would cause Indemnitee to waive any privilege accorded by
applicable law shall not be included with the invoice) and upon request of the
Companies, an undertaking to repay the advancement of Expenses or Liabilities if
and to the extent that it is ultimately

 

2



--------------------------------------------------------------------------------

determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Companies.
Advances shall be unsecured, interest free and without regard to Indemnitee’s
ability to repay the expenses. Advances shall include any and all Expenses
and/or Liabilities actually and reasonably incurred by Indemnitee pursuing an
action to enforce Indemnitee’s right to indemnification under this Agreement, or
otherwise and this right of advancement, including Expenses and/or Liabilities
incurred preparing and forwarding statements to the Company to support the
advances claimed. Indemnitee acknowledges that the execution and delivery of
this Agreement shall constitute an undertaking providing that Indemnitee shall,
to the fullest extent required by law, repay the advance if and to the extent
that it is ultimately determined by a court of competent jurisdiction in a final
judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Company. The right to advances under this Section shall
continue until final disposition of any proceeding, including any appeal
therein. This Section 4 shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 15(d)(ii).

5.    Procedure for Determination of Entitlement to Indemnification.

(a)    Whenever Indemnitee believes that Indemnitee is entitled to
indemnification pursuant to this Agreement, Indemnitee shall submit a written
request for indemnification or advancement of expenses to the Companies. Any
request for indemnification or advancement of expenses shall include sufficient
documentation or information reasonably available to Indemnitee for the
determination of entitlement to indemnification or advancement of expenses. In
any event, Indemnitee shall submit Indemnitee’s claim for indemnification or
advancement of expenses within a reasonable time, not to exceed sixty (60) days
after any judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere or its equivalent, or final termination,
whichever is the later date for which Indemnitee requests indemnification.

(b)    Independent Legal Counsel (as hereinafter defined) shall determine
whether Indemnitee is entitled to indemnification or advancement of expenses.
Determination of Indemnitee’s entitlement to indemnification or advancement of
expenses shall be made not later than ninety (90) days after the Companies’
receipt of Indemnitee’s written request for such indemnification or advancement
of expenses, provided that any request for indemnification or advancement of
expenses for Liabilities, other than amounts paid in settlement, shall have been
made after a determination thereof in a Proceeding.

6.    Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Companies shall not be obligated under this
Agreement to make any indemnity or payment to Indemnitee in connection with any
claim against Indemnitee:

(a)    to the extent that payment is actually made to Indemnitee under any
insurance policy, contract, agreement or otherwise or is made to Indemnitee by
either of the Companies or affiliates otherwise than pursuant to this Agreement.
Notwithstanding the availability of such insurance, Indemnitee also may claim
indemnification from the Companies pursuant to this Agreement by assigning to
the Companies any claims under such insurance to the extent Indemnitee is paid
by the Companies;

 

3



--------------------------------------------------------------------------------

(b)    for Liabilities in connection with Proceedings settled without the
Companies’ consent, which consent, however, shall not be unreasonably withheld;

(c)    in no event shall the Companies be liable to pay the fees and
disbursements of more than one counsel in any single Proceeding except to the
extent that, in the opinion of counsel of the Indemnitee, the Indemnitee has
conflicting interests in the outcome of such Proceeding;

(d)    to the extent it would be otherwise prohibited by law, if so established
by a judgment or other final adjudication adverse to Indemnitee;

(e)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Companies within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or

(f)    in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Companies or their directors,
officers, employees or other indemnitees, unless (i) the commencement of such
Proceeding was authorized by the Board of Directors (or any part of any
Proceeding) prior to its initiation and following the Effective Time, or
(ii) the Company provides the indemnification, in its sole discretion, pursuant
to the powers vested in the Company under applicable law.

7.    Fees and Expenses of Independent Legal Counsel. The Companies agree to pay
the reasonable fees and expenses of Independent Legal Counsel and to fully
indemnify such Independent Legal Counsel against any and all expenses and losses
incurred by any of them arising out of or relating to this Agreement or their
engagement pursuant hereto.

8.    Remedies of Indemnitee.

(a)    In the event that (i) a determination pursuant to Section 5 hereof is
made that Indemnitee is not entitled to indemnification, (ii) payment has not
been timely made following a determination of entitlement to indemnification
pursuant to this Agreement, or (iii) Indemnitee otherwise seeks enforcement of
this Agreement, Indemnitee shall be entitled to a final adjudication in a court
of competent jurisdiction in the State of Delaware of the remedy sought.

(b)    If a determination that Indemnitee is entitled to indemnification has
been made pursuant to Section 5 hereof, or is deemed to have been made pursuant
to Section 5 hereof or otherwise pursuant to the terms of this Agreement, the
Companies shall be bound by such determination in the absence of a
misrepresentation or omission of a material fact by Indemnitee in connection
with such determination.

(c)    The Companies shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Companies shall stipulate in any such court or before any such arbitrator that
the Companies are bound by all the provisions of this Agreement and are
precluded from making any assertion to the contrary.

 

4



--------------------------------------------------------------------------------

(d)    Expenses reasonably incurred by Indemnitee in connection with
Indemnitee’s request for indemnification under, seeking enforcement of or to
recover damages for breach of this Agreement shall be borne by the Companies
when and as incurred by Indemnitee, to the extent it is determined that
Indemnitee is entitled to indemnification hereunder.

9.    Contribution. To the fullest extent permissible under applicable law, in
the event the Companies are obligated to indemnify Indemnitee under this
Agreement and the indemnification provided for herein is unavailable to
Indemnitee for any reason whatsoever, the Companies, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Companies and Indemnitee as
a result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Companies (and their respective directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).

10.    Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by all of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

11.    Subrogation. In the event of any payment under this Agreement, the
Companies shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Companies effectively to bring suit to
enforce such rights.

12.    Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly
notify the Companies in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter, whether civil, criminal, administrative or investigative, but the
omission so to notify the Companies will not relieve it from any liability that
it may have to Indemnitee if such omission does not prejudice the Companies’
rights. If such omission does prejudice the Companies’ rights, the Companies
will be relieved from liability only to the extent of such prejudice; nor will
such omission relieve the Companies from any liability that they may have to
Indemnitee otherwise than under this Agreement.

13.    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly delivered and received hereunder
(a) one business day after being sent for next business day delivery, fees
prepaid, via a reputable international overnight courier service, (b) upon
delivery in the case of delivery by hand, or (c) on the date delivered in the
place of delivery if sent by email or facsimile (with a written or electronic
confirmation of delivery from the recipient, excluding, in the case of email,
any automated response) prior to

 

5



--------------------------------------------------------------------------------

6:00 p.m. Pacific time, otherwise on the next succeeding business day, in each
case to the intended recipient as set forth below:

 

(a)   If to the Parent   Max-1 Acquisition Corporation   (prior to closing):  
2255 Glades Road, Suite 324A     Boca Raton, Florida     Attn: Ian Jacobs, CEO  
  Facsimile: N/A     Email:                                          (b)   If to
Exicure:   Exicure, Inc.     8045 Lamon Avenue, Suite 410     Skokie, Illinois
60077     Attn: David Giljohann, CEO     Facsimile:
                                             Email:
                                         (c)   If to Indemnitee:   [●]

or any party may change the address to which notices, requests, demands, claims
and other communications hereunder are to be delivered by giving the other
parties notice in the manner herein set forth.

14.    Exclusivity. Without limiting any right of the Indemnitee to recover
from, or make a claim under, any directors’ and officers’ liability insurance
policies maintained by the Companies, the rights of Indemnitee hereunder shall
be the exclusive rights to which Indemnitee is entitled under applicable law,
the Companies’ Certificates of Incorporation or bylaws, or any agreements, vote
of stockholders, resolution of the Boards of Directors or otherwise, with
respect to any Proceeding (as hereinafter defined) associated with Indemnitee
acting in his official capacity as officer and director of the Parent arising
out of or pertaining to actions relating to the approval of and entering into
the Merger Agreement, the Transaction Documentation (as defined in the Merger
Agreement), the Merger and each of the Contemplated Transactions (as defined in
the Merger Agreement), whether asserted or claimed prior to, at or after the
Effective Time.

15.    Certain Definitions.

(a)    “Expenses” shall include all direct and indirect costs (including,
without limitation, attorneys’ fees, retainers, court costs, transcripts, fees
of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses) actually and reasonably incurred in
connection with either the investigation, defense, settlement or appeal of a
Proceeding or establishing or enforcing a right to indemnification under this
Agreement, applicable law or otherwise; provided, however, that “Expenses” shall
not include any Liabilities.

(b)    “Independent Legal Counsel” means a law firm or a member of a firm
selected by the Companies and approved by Indemnitee (which approval shall not
be unreasonably withheld). Notwithstanding the foregoing, the term “Independent
Legal Counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Companies or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.

 

6



--------------------------------------------------------------------------------

(c)    “Liabilities” means liabilities of any type whatsoever including, but not
limited to, any judgments, fines, ERISA excise taxes and penalties, penalties
and amounts paid in settlement (including all interest assessments and other
charges paid or payable in connection with or in respect of such judgments,
fines, penalties or amounts paid in settlement) of any Proceeding.

(d)    “Proceeding” means any threatened, pending or completed action, claim,
suit, arbitration, alternative dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative, that (i) is associated with Indemnitee’s
actions as an officer and/or director of the Parent arising out of or pertaining
to actions relating to the approval of and entering into the Merger Agreement,
the Transaction Documentation, the Merger and each of the Contemplated
Transactions (as defined in the Merger Agreement), whether asserted or claimed
prior to, at or after the Effective Time, absent fraud, bad faith, gross
negligence or intentional misconduct, including any action brought by or in the
right of the Parent or Exicure, and (ii) is not initiated or brought by one or
more of the Indemnitee.

16.    Binding Effect; Duration and Scope of Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Companies), spouses, heirs
and personal and legal representatives. This Agreement shall continue in effect
for five (5) years subsequent to the date of this Agreement, regardless of
whether Indemnitee continues to serve as director or an officer of the Parent.

17.    Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:

(a)    the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and

(b)    to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

18.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within the State of Delaware, without regard to conflict of laws rules.

19.    Consent to Jurisdiction. The Companies and Indemnitee each irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or Proceeding that arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

 

7



--------------------------------------------------------------------------------

20.    Entire Agreement. This Agreement represents the entire agreement between
the parties hereto, and there are no other agreements, contracts or
understandings between the parties hereto with respect to the subject matter of
this Agreement.

21.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. This Agreement and
any documents relating to it may be executed and transmitted to any other party
by facsimile or email of a PDF, which facsimile or PDF shall be deemed to be,
and utilized in all respects as, an original, wet-inked document.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

MAX-1 ACQUISITION CORPORATION By:  

                     

Name:  

 

Its:  

 

EXICURE, INC. By:  

                     

Name:  

 

Its:  

 

INDEMNITEE

                     

 

[Signature Page to Indemnity Agreement]